EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Vinay Sathe on 4/8/21.

The application has been amended as follows: 

In the Claims:
42. (Currently Amended) A method of video bitstream processing, comprising:
	acquiring, by an encoder, information from a bitstream representation of a video; 
	generating, by the encoder, based on the information from the bitstream, a virtual parameter set that includes tool parameters and/or control parameters; and 
	writing, by the encoder, the virtual parameter set into the bitstream; 
	wherein the writing the virtual parameter set is performed for a slice, and wherein the writing is performed by:
	making a judgment, by the encoder, whether the tool parameters and/or the control parameters in the virtual parameter set for the slice are same as tool parameters and/or control parameters of an existing parameter set or an existing virtual parameter set in the bitstream; 
	in case that the judgment is positive, using the existing parameter set as the virtual parameter set for the slice; or 
	in case that the judgment is negative, writing, by the encoder, use of the virtual parameter set for the slice. 

43. (Cancelled) 

44. (Currently Amended) The method of claim [[43,]] 42, wherein the writing comprises:
	writing, by the encoder, an ID of the virtual parameter set into a slice header of the bitstream.

45. (Cancelled) 

46. (Cancelled) 

47. (Previously Presented) The method according to claim 42, wherein the tool parameters and/or the control parameters are depth information parameters, and the tool parameters and/or the control parameters comprise at least one of: parameters for a digital presentation of depth information, attribute parameters for camera imaging system and camera arrangement manner related parameters.

48. (Previously Presented) The method according to claim 42, wherein the virtual parameter set is a data structure having a syntax structure of an existing parameter set.

49. (Currently Amended) A video encoder apparatus comprising a processor configured to implement a method, comprising:
	acquiring information from a bitstream representation of a video; 
	generating, based on the information from the bitstream, a virtual parameter set that includes tool parameters and/or control parameters; and 
	writing the virtual parameter set into the bitstream; 
wherein the writing the virtual parameter set is performed for a slice, and wherein the writing is performed by:
	making a judgment, by the encoder, whether the tool parameters and/or the control parameters in the virtual parameter set for the slice are same as tool parameters and/or control parameters of an existing parameter set or an existing virtual parameter set in the bitstream; 
	in case that the judgment is positive, using the existing parameter set as the virtual parameter set for the slice; or 
	in case that the judgment is negative, writing, by the encoder, use of the virtual parameter set for the slice. 

50. (Cancelled) 

51. (Currently Amended) The video encoder apparatus of claim [[50,]] 49, wherein the writing comprises:
	writing, by the encoder, an ID of the virtual parameter set into a slice header of the bitstream.

52. (Cancelled) 

53. (Cancelled) 

54. (Previously Presented) The video encoder apparatus according to claim 49, wherein the tool parameters and/or the control parameters are depth information parameters, and the tool parameters and/or the control parameters comprise at least one of: parameters for a digital presentation of depth information, attribute parameters for camera imaging system and camera arrangement manner related parameters.

55. (Previously Presented) The video encoder apparatus according to claim 49, wherein the virtual parameter set is a data structure having a syntax structure of an existing parameter set.

56. (Currently Amended) A computer program medium storing a software that, upon execution, causing a video encoder to implement a method of bitstream processing, comprising:
	acquiring, by an encoder, information from a bitstream representation of a video; 
	generating, by the encoder, based on the information from the bitstream, a virtual parameter set that includes tool parameters and/or control parameters; and 
	writing, by the encoder, the virtual parameter set into the bitstream; 
	wherein the writing the virtual parameter set is performed for a slice, and wherein the writing is performed by:
	making a judgment, by the encoder, whether the tool parameters and/or the control parameters in the virtual parameter set for the slice are same as tool parameters and/or control parameters of an existing parameter set or an existing virtual parameter set in the bitstream; 
	in case that the judgment is positive, using the existing parameter set as the virtual parameter set for the slice; or 
	in case that the judgment is negative, writing, by the encoder, use of the virtual parameter set for the slice. 

57. (Cancelled) 

58. (Currently Amended) The computer program medium of claim [[57,]] 56, wherein the writing comprises:
	writing, by the encoder, an ID of the virtual parameter set into a slice header of the bitstream.

59. (Cancelled) 

60. (Cancelled) 

61. (Previously Presented) The computer program medium according to claim 56, wherein the tool parameters and/or the control parameters are depth information parameters, and the tool parameters and/or the control parameters comprise at least one of: parameters for a digital presentation of depth information, attribute parameters for camera imaging system and camera arrangement manner related parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y LEE/Primary Examiner, Art Unit 2419